Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed on November 12, 2020 has been entered.

Response to Applicant’s Arguments
Applicant’s arguments, filed on 11/12/2020, with respect to the 35 USC § 101 rejection of Claims 1-15 have been considered but are not persuasive. 
Applicant’s argument the claims do not recite a mental process because “display of the root concepts ring, wherein each arc segment of the root concepts ring corresponds to a respective clinical concept category of a plurality of clinical concept categories cannot be performed in the human mind because this subject matter require use of a computerized display,” is not persuasive. The claims GUI merely recites a generic component to perform basic computer functions, such as displaying medical information. 
Applicant’s argument that the display represents a practical application has been considered, but it not persuasive. Applicant argues that the claims are integrated into a practical application because the claims recite “an improved visualization tool to interactively explore clinical concepts,” which “minimize the time expended in acquiring information from different systems.” Importantly, the specification does not discuss how the claimed system could not perform the claimed functions before the invention. See, e.g., MPEP 2106.04(a); McRO, Inc. v. Bandai Namco Games Am. Inc., 837 F.3d 1299, 1313, 1316 (Fed. Cir. 2016). Furthermore, the cited improvement to the visualization tool is directed to the abstract idea and any improvement that results is to the abstract itself, rather than a technological improvement.
Applicant’s argument that the office action fails to show an express statement made by the applicant or court decisions showing that the claimed subject matter is well-understood and conventional is not persuasive. 
At page 5, the Specification states:
The CDW provides an interactive way to explore patient information. Using textual annotation tools such as Natural Language Processing (NLP), regular expressions, and/or deep machine learning, the CDW creates a compact and intelligent view of the freeform textual data spread over different healthcare silos (e.g. databases), thus providing a single interface point integrating these diverse data sources.
computer 100 includes a display 102 and illustrative keyboard 104. More generally, the user input device 104 may include a keyboard, a mouse, trackball or other pointing device, a touchscreen display component of the display 102, or so forth.


The statements show that display for example, is a generic computer component, similar to other generic computer components like a “computer” and a keyboard.” (Present Specification at page 5). 
	Lastly, the Applicant’s argument with regard to court decisions has been considered, but is not persuasive. Applicant should explain why the “storing instructions” and “receiving” limitations are not well understood, routine, and conventional, and any such explanations will be considered.  

Claims 1-15 are not integrated into a practical application because the additional elements (i.e. the limitations not identified as part of the abstract idea) amount to no more than limitations which:
amount to mere instructions to apply an exception – for example, the recitation of “A non-transitory storage medium storing instructions readable and executable by an electronic device to perform a method for navigating clinical information using a wheel structure in a graphical user interface,” “instructions for,” which amounts to merely invoking a computer as a tool to perform the abstract idea. See MPEP 2106.05(f).
see, e.g., page 5 of the present Specification: computer 100 includes a display 102 and illustrative keyboard 104. More generally, the user input device 104 may 
see, also, page 9 of the present Specification: It will be further appreciated that the techniques disclosed herein may be embodied by a non-transitory storage medium storing instructions readable and executable by an electronic data processing device (such as the computer 100) to perform the disclosed techniques. Such a non-transitory storage medium may comprise a hard drive or other magnetic storage medium, an optical disk or other optical storage medium, a cloud-based storage medium such as a RAID disk array, flash memory or other non-volatile electronic storage medium, or so forth.

Well-Understood, Routine, Conventional Activity – for example, the recitation of “instructions for receiving via a user input device operating on the displayed root concepts ring or arc a user selection of an arc segment representing a clinical concept category whereby a user-selected clinical concept category is identified,” and “instructions for receiving via the user input device operating on the displayed children concept ring or arc a user selection of an arc segment representing a clinical concept whereby a user-selected clinical concept is identified” which amounts to receiving or transmitting data over a network, see MPEP 2106.05(d).
Generally link the abstract idea to a particular technological environment or field of use – for example, the recitation of “wherein each arc segment of the root concepts ring corresponds to a respective clinical concept category of a plurality of clinical concept categories,” and “the children concept ring or arc including arc segments representing clinical concepts of the user-selected clinical concept category,” and “wherein the timeline corresponds to a course of treatment of a particular disease,” which amounts to limiting the abstract idea to the field of healthcare, see MPEP 2106.05(h)).

The claims do not include additional elements that are sufficient to amount to “significantly more” than the judicial exception because the additional elements (i.e. the elements other than the abstract idea) amount to no more than limitations which:
amount to elements that have been recognized as well-understood, routine, and conventional activity in particular fields, as demonstrated by:
The Specification expressly disclosing that the additional elements are well-understood, routine, and conventional in nature:
Pages 5 and 9 of the Specification  (passage cited above) discloses that the additional elements (i.e. the processor, memory, etc.) comprise a plurality of different types of generic computing systems that are configured to perform generic computer functions (i.e. storing and processing) that are well-understood, routine, and conventional activities previously known to the pertinent industry (i.e. healthcare);
Relevant court decisions: The following are examples of court decisions demonstrating well-understood, routine and conventional activities, e.g. see MPEP 2106.05(d)(II):
Storing and retrieving information in memory, e.g. see Versata Dev. Group, Inc. v. SAP Am., Inc. – similarly, the current invention recites “storing instructions.”
Receiving or transmitting data over a network, e.g., buySAFE, Inc. v. Google, Inc., 765 F.3d 1350, 1355, 112 USPQ2d 1093, 1096 (Fed. Cir. 2014) – similarly, the current invention recites “receiving via the user input device.”



Applicant’s arguments and amendments, filed on 7/14/2020, with respect to the 35 USC § 103 rejection of Claims 1-15 have been considered but are not persuasive.
Applicant argues that Sasai and Robb fail to teach “wherein the timeline corresponds to a course of treatment of a particular disease.” The argument has been considered, but it is not persuasive because Robb teaches a plurality of arc segments on a timeline and related to therapy (treatment). (Robb at [0038] and Fig. 6, showing glyphs which represent the state of a lung over time during a known instance of therapy). There are not mere conclusory statements, and Applicant should explain how the articulated reasoning fails to meet the requirements for a prima facie case of obviousness.   
Applicant argues that Sasai fails to teach a plurality of clinical concept categories. The argument has been considered, but it is not persuasive because Sasai teaches diagnosis information from a plurality of categories, such as tests conducted, patient attributes (see para. [0060]), and radiological image (para. [0064]). Applicant has not explained how the claimed plurality of clinical categories differ from the tests conducted, patient attributes (see para. [0060]), and radiological image (para. [0064]) of Sasai.
Applicant argues that Sasai fails to teach a children concept ring or arc expanding the user-selected clinical concept category. The argument has been considered, but it is not persuasive because Robb has been cited as teaching this limitation. 
Next, Applicant’s arguments with response to “a plurality of clinical concept categories” is not persuasive. Applicant has merely stated, without providing any reasons why, the circular sectors of Robb fail to teach arc segments that correspond to a respective clinical concept categories. 

For the reasons set forth in the 35 USC § 103 rejection of claims 1-15 above, the references cited in the rejection render amended claims 1-15 obvious under 35 USC § 103. Applicant’s argument is not persuasive.
	Applicant is strongly encouraged to schedule an interview to move prosecution forward. 

Claim Rejections – 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-15, as can best be understood, are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more. 

Step 1 of the Alice/Mayo Test
Claims 1-15 are within the four statutory categories.  Claims 1-8 are drawn to a CRM, which is within the category of articles of manufacture, and Claims 9-15 are drawn to an electronic device, which is within the category of machines.  

Step 2A of the Alice/Mayo Test - Prong One
Following Prong One of Step 2A of the Alice/Mayo Test, Claims 1, which is a representative claim for all claims 1-15, which is addressed below for 101 explanation purposes, recites: A non-transitory storage medium storing instructions readable and executable by an 
instructions for annotating medical reports by associating clinical concepts with text segments of the medical reports;
instructions for building and displaying on a graphical user interface (GUI) a root concepts ring, wherein each arc segment of the root concepts ring corresponds to a respective clinical concept category of a plurality of clinical concept categories;
instructions for receiving via a user input device operating on the displayed root concepts ring or arc a user selection of an arc segment representing a clinical concept category whereby a user-selected clinical concept category is identified;
instructions for building and displaying a children concept ring or arc expanding the user-selected clinical concept category and at least partially encircling the root concepts ring or arc, the children concept ring or arc including arc segments representing clinical concepts of the user-selected clinical concept category;
instructions for receiving via the user input device operating on the displayed children concept ring or arc a user selection of an arc segment representing a clinical concept whereby a user-selected clinical concept is identified; and
instructions for building and displaying, adjacent the children concept ring or arc, a timeline comprising arc segments or blocks representing medical reports annotated with the user-selected clinical concept, wherein the timeline corresponds to a course of treatment of a particular disease.
The Examiner submits that the foregoing underlined limitations constitute: (a) “certain methods of organizing human activity.” For example, a medical professional may choose to view clinical information in an arc or ring format. Similarly, the limitation of building and displaying on a graphical user interface (GUI) a root concepts ring, as drafted, under its broadest reasonable interpretation, covers certain methods of organizing human activity which “a mental process.”  For instance, a human could building and displaying, adjacent the children concept ring or arc, a timeline comprising arc segments or blocks representing medical reports annotated with the user-selected clinical concept, in their mind. For example, by choosing appropriate medical reports annotated with the user-selected clinical concept. 
Dependent Claims 2-8 and 10-15 include other limitations, for example Claim 2 recites, “wherein the arc segments or blocks representing medical reports annotated with the user-selected clinical concept display at least a portion of a text segment of the medical report that is annotated with the user-selected clinical concept,” but this only serves to further limit the abstract idea, and hence is nonetheless directed towards fundamentally the same abstract idea as independent Claim 1.

Step 2A of the Alice/Mayo Test - Prong Two
A non-transitory storage medium storing instructions readable and executable by an electronic device to perform a method for navigating clinical information using a wheel structure in a graphical user interface (merely invoking a computer as a tool to perform the abstract idea, see MPEP 2106.05(f)), the method comprising:
instructions for annotating medical reports by associating clinical concepts with text segments of the medical reports;
instructions for (merely invoking a computer as a tool to perform the abstract idea, see MPEP 2106.05(f)) building and displaying on a graphical user interface (GUI) (merely invoking a computer as a tool to perform the abstract idea, see MPEP 2106.05(f)) a root concepts ring, wherein each arc segment of the root concepts ring corresponds to a respective clinical concept category of a plurality of clinical concept categories (mere field of use, see MPEP 2106.05(h));
instructions for receiving via a user input device operating on the displayed root concepts ring or arc a user selection of an arc segment representing a clinical concept category whereby a user-selected clinical concept category is identified (receiving or transmitting data over a network, see MPEP 2106.05(d));
instructions for (merely invoking a computer as a tool to perform the abstract idea, see MPEP 2106.05(f)) building and displaying a children concept ring or arc expanding the user-selected clinical concept category and at least partially encircling the root concepts ring or arc, the children concept ring or arc including arc segments representing clinical concepts of the user-selected clinical concept category (mere field of use, see MPEP 2106.05(h));
instructions for receiving via the user input device operating on the displayed children concept ring or arc a user selection of an arc segment representing a clinical concept whereby a user-selected clinical concept is identified (receiving or transmitting data over a network, see MPEP 2106.05(d)); and
instructions for (merely invoking a computer as a tool to perform the abstract idea, see MPEP 2106.05(f)) building and displaying, adjacent the children concept ring or arc, a timeline comprising arc segments or blocks representing medical reports annotated with the user-selected clinical concept, wherein the timeline corresponds to a course of treatment of a particular disease (mere field of use, see MPEP 2106.05(h)).
The bolded text shown above, are not part of the aforementioned abstract ideas. However, they relate to the remaining elements which do not amount to a practical application or significantly more, and will be discussed in further detail below. 

Furthermore, Claims 1-15 are not integrated into a practical application because the additional elements (i.e. the limitations not identified as part of the abstract idea) amount to no more than limitations which:
amount to mere instructions to apply an exception – for example, the recitation of “A non-transitory storage medium storing instructions readable and executable by an electronic device to perform a method for navigating clinical information using a wheel structure in a graphical user interface,” “instructions for,” and “on a graphical user interface (GUI),” which amounts to merely invoking a computer as a tool to perform the abstract idea. See MPEP 2106.05(f).
see, e.g., page 5 of the present Specification: computer 100 includes a display 102 and illustrative keyboard 104. More generally, the user input device 104 may include a keyboard, a mouse, trackball or other pointing device, a touchscreen display component of the display 102, or so forth.
see, also, page 9 of the present Specification: It will be further appreciated that the techniques disclosed herein may be embodied by a non-transitory storage medium storing instructions readable and executable by an electronic data processing device (such as the computer 100) to perform the disclosed techniques. Such a non-transitory storage medium may comprise a hard drive or other magnetic storage medium, an optical disk or other optical storage medium, a cloud-based storage medium such as a RAID disk array, flash memory or other non-volatile electronic storage medium, or so forth.

Well-Understood, Routine, Conventional Activity – for example, the recitation of “instructions for receiving via a user input device operating on the displayed root concepts ring or arc a user selection of an arc segment representing a clinical concept category whereby a user-selected clinical concept category is identified,” and “instructions for receiving via the user input device operating on the displayed children concept ring or arc a user selection of an arc segment representing a clinical concept whereby a user-selected clinical concept is identified” which amounts to receiving or transmitting data over a network, see MPEP 2106.05(d).
generally link the abstract idea to a particular technological environment or field of use – for example, the recitation of “wherein each arc segment of the root concepts ring see MPEP 2106.05(h)).

Step 2B of the Alice/Mayo Test for Claims
Furthermore, the claims do not include additional elements that are sufficient to amount to “significantly more” than the judicial exception because the additional elements (i.e. the elements other than the abstract idea) amount to no more than limitations which:
amount to elements that have been recognized as well-understood, routine, and conventional activity in particular fields, as demonstrated by:
The Specification expressly disclosing that the additional elements are well-understood, routine, and conventional in nature:
Pages 5 and 9 of the Specification  (passage cited above) discloses that the additional elements (i.e. the processor, memory, etc.) comprise a plurality of different types of generic computing systems that are configured to perform generic computer functions (i.e. storing and processing) that are well-understood, routine, and conventional activities previously known to the pertinent industry (i.e. healthcare);
Relevant court decisions: The following are examples of court decisions demonstrating well-understood, routine and conventional activities, e.g. see MPEP 2106.05(d)(II):
Storing and retrieving information in memory, e.g. see Versata Dev. Group, Inc. v. SAP Am., Inc
Receiving or transmitting data over a network, e.g., buySAFE, Inc. v. Google, Inc., 765 F.3d 1350, 1355, 112 USPQ2d 1093, 1096 (Fed. Cir. 2014) – similarly, the current invention recites “receiving via the user input device.”
Dependent Claims 2-8 and 10-15 include other limitations, but none of these functions are deemed significantly more than the abstract idea because the additional elements recited in the aforementioned dependent claims similarly represent no more than receiving or transmitting data over a network (e.g. the “display” feature of dependent Claims 2-4, 7, 8, and 12), performing repetitive calculations (e.g. the “annotating” feature of dependent Claims 6 and 14), storing and retrieving information in memory, and linking the abstract idea to a particular technological environment or field of use (e.g. the “wherein” feature of dependent Claims 5, 10, 11, 13 and 15).
Thus, taken alone, the additional elements do not amount to “significantly more” than the above-identified abstract idea.  Furthermore, looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually, and there is no indication that the combination of elements improves the functioning of a computer or improves any other technology, and their collective functions merely provide conventional computer implementation.
Therefore, whether taken individually or as an ordered combination, Claims 1-15 are nonetheless rejected under 35 U.S.C. 101 as being directed to non-statutory subject matter.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-14, as can best be understood, are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Publication No. 2008/0052126 to Sasai, et al. (“Sasai”) in view of U.S. Patent Publication No. 2014/0184608 to Robb, et al. (“Robb”).
Regarding claim 1, Sasai discloses: 
A non-transitory storage medium storing instructions readable and executable by an electronic device to perform a method for navigating clinical information using a wheel structure in a graphical user interface, the method comprising (para. [0075]: the system includes a program stored on a hard disk and relating to a medical report, such as radiological report information):
instructions for annotating medical reports by associating clinical concepts with text segments of the medical reports (para. [0063]: a report is input, construed as annotating, to a screen with reference to the diagnosis information 210, construed as associating clinical concepts);
instructions for building and displaying on a graphical user interface (GUI) a root concepts (para. [0064]: the diagnosis information DB 210, construed as clinical concept categories, is displayed on a device 30), 
instructions for receiving via a user input device operating on the displayed root concepts a user selection of an arc segment representing a clinical concept category whereby a user-selected clinical concept category is identified (paras. [0063] – [0064]: an input, such as a radiological report, is input to the system, and the diagnosis information DB 210, construed as clinical concept categories, is identified);
instructions for building and displaying a children concept expanding the user-selected clinical concept category, the children concept including segments representing clinical concepts of the user-selected clinical concept category (para. [0089]: a report image, construed as a child concept, is created and displayed based on the diagnosis information DB 210, construed as presenting clinical concepts of the user-selected clinical concept category);
instructions for receiving via the user input device operating on the displayed children concept a user selection of an arc segment representing a clinical concept whereby a user-selected clinical concept is identified (para. [0068]: a new radiological report and data indicative of the new radiological report is input, construed as a user selection of an arc segment representing a clinical concept, and the data is added to the diagnosis information DB 210, construed as identifying a clinical concept); and
The method of Sasai discloses a program for clinical support management (Sasai, para. [0075]); and displaying such information (Sasai, para. [0064]). However, the method of Sasai does not explicitly recite a wheel structure in a graphical user interface; wherein each arc segment of the root concepts ring corresponds to a respective clinical concept category of a  at least partially encircling the root concepts ring or arc; instructions for building and displaying, adjacent the children concept ring or arc, a timeline comprising arc segments or blocks representing medical reports annotated with the user-selected clinical concept. 
Robb teaches that it is old and well known in the art of healthcare to include a wheel structure in a graphical user interface (Robb, para. [0033], Fig. 2: the reference teaches a graphic containing inner and outer rings); 
wherein each arc segment of the root concepts ring corresponds to a respective clinical concept category of a plurality of clinical concept categories (Robb, para. [0034], Fig. 3A: the arc segments, such as RU and RM, correspond to clinical concept categories, such as lung capacity and tissue type);
ring or arc including arc segments; a ring or arc at least partially encircling the root concepts ring or arc (Robb, para. [0038] and Fig. 6: the system includes displaying a ring including concentric circles, construed as a ring or arc at least partially encircling the root concepts ring or arc); and 
instructions for building and displaying, adjacent the children concept ring or arc, a timeline comprising arc segments or blocks representing medical reports annotated with the user-selected clinical concept (Robb, paras. [0033] and [0036] - [0038] and Figs. 4B, 5, and 6: the system teaches a glyph scheme, which includes developing new arc segments (see, para. [0033]), and the arcs include patient data and associated time points, construed as a timeline comprising arc segments or blocks representing annotated medical reports), wherein the timeline corresponds to a course of treatment of a particular disease (Robb, para. [0038]; Fig. 6: the glyphs represent the state of a lung during a known instance of therapy, which corresponds to a course of treatment for a particular disease, such as asbestos collagen vascular disease see Table 2B). 


Regarding claim 2, the combination of discloses each of the limitations of claim 1 as discussed above, and further discloses:
wherein the arc segments represent medical reports annotated with the user-selected clinical concept display at least a portion of a text segment of the medical report that is annotated with the user-selected clinical concept (Sasai, para. [0063]: a report, which contains a text segment, is input, construed as annotating, to a screen with reference to the diagnosis information 210).

Regarding claim 3, the combination of discloses each of the limitations of claim 1 as discussed above. The method of Sasai discloses a program for clinical support management (Sasai, para. [0075]); and displaying such information (Sasai, para. [0064]). However, the method of Sasai does not explicitly recite wherein the timeline is displayed as a timeline ring or arc at least partially encircling the children concept ring or arc. 
Robb teaches that it is old and well known in the art of healthcare that the timeline is displayed as a timeline ring or arc at least partially encircling the children concept ring or arc (Robb, para. [0038] and Fig. 6: the system timeline is displayed on a ring including concentric circles, construed as a timeline encircling a child concept ring).


Regarding claim 4, the combination discloses each of the limitations of claim 1 as discussed above, and further discloses:
instructions for receiving via the user input device operating on the timeline a user selection of an arc segment or block representing a medical report whereby a user-selected medical report is identified (Sasai, [0185]: displaying a user selected detail, such as a classification representing a plurality of basic findings); and 
instructions for displaying the user-selected medical report in a pop-up window (Sasai, [0185]: displaying the selected detail in a popup list, construed as a pop-up window).

Regarding claim 5, the combination discloses each of the limitations of claim 1 as discussed above, and further discloses:
wherein the medical reports include radiology reports (Sasai, para. [0075]: the system a medical report, including radiological report information).

Regarding claim 6, the combination discloses each of the limitations of claim 1 as discussed above, and further discloses:
instructions for annotating text segments of the medical reports using one or more of natural language processing (NLP) and regular expressions to associate to text segments with clinical concepts defined in a medical ontology (Sasai, paras. [0058] and [0111]: the system interprets “data of a natural sentence,” and uses natural language processing of the report data).

Regarding claim 7, the combination discloses each of the limitations of claim 1 as discussed above, and further discloses:
after building and displaying the children concept ring or arc instructions for expanding the user-selected clinical concept category (Sasai, paras. [0063] – [0064]: a radiological report is input to the diagnosis information DB 210, construed as a clinical concept category), receiving via the user input device operating on the displayed children concept ring or arc a user selection of an arc segment of the children concept ring or arc whereby a user-selected intermediate clinical concept is identified for further expansion (Sasai, para. [0185]: a user select selects a phase, construed as a user selection, causing the selected desired phrase to fill in a blank, construed as a clinical concept for further expansion); and
instructions for building and displaying a children concept ring or arc expanding the user-selected intermediate clinical concept (Sasai, para. [0186]: a sentence model of remarks in a radiological report is displayed in a support template, construed as building and displayed a child concept).
The method of Sasai discloses a children concept expanding the user-selected intermediate clinical concept (Sasai, para. [0186]). However, the method of Sasai does not explicitly recite a user selection of an arc segment; or the concept at least partially encircling the previously displayed children concept ring or arc and including arc segments representing clinical concepts which are sub-concepts of the user-selected intermediate clinical concept. 
Robb teaches that it is old and well known in the art of healthcare to include a user selection of an arc segment (Robb, para. [0033]: a user selects a view of an arc or segment, such as color coding to present orthogonal positions in the volumetric scan that best represent a selected tissue type); and a ring at least partially encircles the previously displayed children concept ring or arc and including arc segments representing clinical concepts which are sub-concepts of the user-selected intermediate clinical concept (Robb, para. clinical concepts, such as lung data, is displayed on a ring including concentric circles, construed as a clinical concepts encircling a child concept ring).
Therefore, it would have been obvious to one having ordinary skill in the art at the time of filing to modify the method of Sasai to include a user selection of an arc segment; and a ring at least partially encircles the previously displayed children concept ring or arc and including arc segments representing clinical concepts which are sub-concepts of the user-selected intermediate clinical concept, as taught by Robb, in order to improve user interaction and data display.

Regarding claim 8, the combination of discloses each of the limitations of claim 1 as discussed above, and further discloses:
instructions for displaying the children concept with an end terminating in a scroll icon; and (Sasai, para. [0163]: the command display area A10 incudes icons, construed as a scroll icon, for entering a command and constructing a report)
in response to user activation of the scroll icon via the user input device, instructions for scrolling the children concept to display at least one additional segment representing at least one additional clinical concept of the user-selected clinical concept category (Sasai, para. [0163]: the newly constructed report is generated with new report data, construed as least one additional clinical concept). The method of Sasai discloses a children concept expanding the user-selected intermediate clinical concept (Sasai, para. [0186]). However, the method of Sasai does not explicitly recite a ring or arc including an icon for displaying data. 
Robb teaches that it is old and well known in the art of healthcare to include a ring or arc as an arc, a ring or arc in the display including an icon for displaying data (Robb, para. [0033] and Fig. 2: clinical concepts, such as lung data, is displayed on a ring including an icon, which can be selected to display additional data).


Regarding claim 9, Sasai discloses:
An electronic device configured to display medical information including building a root region and outwardly expanding regions, the electronic device comprising (para. [0075]: the system includes a program stored on a hard disk and relating to a medical report, such as radiological report information):
a graphical user interface (GUI) (para. [0070]: the system includes a display);
a user input device (para. [0070]: the system includes a report input device 30, construed as a user input device); and
an electronic processor programmed to (para. [0070]: the system a program stored on a hard disk, which executes the program, construed as an electric processor):
build and display on the GUI a root region including icons representing a plurality of clinical concept categories (para. [0064]: the diagnosis information DB 210, construed as clinical concept categories, is displayed on a device 30, and para. [0163]: the command display area A10 incudes icons, construed as a root region for entering a command and constructing a report);
build and display on the GUI a first outwardly expanding region at least partially surrounding the root region and including icons representing clinical concepts of a user-selected clinical concept category selected via the user input device from the root region (para. [0089]: a report image, construed as a child concept, is created and displayed, construed as built and displayed on a display device, based on the diagnosis information DB 210, and para. [0163]: the command display area A10 incudes icons); and
The method of Sasai discloses a program for clinical support management (Sasai, para. [0075]); and displaying such information (Sasai, para. [0064]). However, the method of Sasai does not explicitly recite the first region at least partially surrounding the root region; build and display on the display device a second outwardly expanding region including icons representing clinical concepts or medical reports of a user-selected clinical concept selected via the user input device from the first outwardly expanding region. 
Robb teaches that it is old and well known in the art of healthcare that shaped as a ring (Robb, para. [0033], Fig. 2: rings/concentric circles);
wherein each arc segment of the ring corresponds to a respective clinical concept category of the plurality of clinical concept categories (Robb, para. [0034], Fig. 3A: the arc segments, such as RU and RM, correspond to clinical concept categories, such as lung capacity and tissue type);
the first region at least partially surrounding the root region (Robb, paras. [0033] and [0036] - [0038] and Figs. 4B, 5, and 6: the system teaches a glyph scheme, which includes developing new arc segments (see, para. [0033]), and the rings include concentric circles, construed as at least partially surrounding the root region); and 
build and display on the GUI a second outwardly expanding region including icons representing clinical concepts or medical reports of a user-selected clinical concept selected via the user input device from the first outwardly expanding region (Robb, para. [0038] and Fig. 6: the system teaches arcs including patient data and associated time points, construed as a second outwardly expanding region including icons representing clinical concepts or medical reports), wherein the icons correspond to a course of treatment of a particular disease (Robb, para. [0038]; Fig. 6: the glyphs represent the state of a lung during a known instance of therapy, which corresponds to a course of treatment for a particular disease, such as asbestos collagen vascular disease see Table 2B). 
Therefore, it would have been obvious to one having ordinary skill in the art at the time of filing to modify the method of Sasai to include the first region at least partially surrounding the root region; and build and display on the display device a second outwardly expanding region including icons representing clinical concepts or medical reports of a user-selected clinical concept selected via the user input device from the first outwardly expanding region, as taught by Robb, as a matter of preference and in order to improve user interaction and data display.

Regarding claim 10, the combination discloses each of the limitations of claim 9 as discussed above. The method of Sasai discloses a program for clinical support management (Sasai, para. [0075]); and displaying such information (Sasai, para. [0064]). However, the method of Sasai does not explicitly recite wherein the second outwardly expanding region is a straight, vertical timeline of icons representing medical reports. 
Robb teaches that it is old and well known in the art of healthcare to include the second outwardly expanding region is a straight, vertical timeline of icons representing medical reports (Robb, para. [0038] and Fig. 6: the system teaches arcs including patient data and associated time points, construed as a timeline comprising arc segments or blocks representing annotated medical reports).
Therefore, it would have been obvious to one having ordinary skill in the art at the time of filing to modify the method of Sasai to include the second outwardly expanding region is a straight, vertical timeline of icons representing medical reports, as taught by Robb, in order to improve user interaction and data display.

Regarding claim 11, the combination discloses each of the limitations of claim 9, as discussed above. The method of Sasai discloses a program for clinical support management  
Robb teaches that it is old and well known in the art of healthcare to include the second outwardly expanding region is a curved timeline of icons representing medical reports, the curved timeline at least partially surrounding the second outwardly expanding region (Robb, para. [0038] and Fig. 6: the system teaches arcs including patient data and associated time points, construed as a timeline comprising arc segments or blocks representing annotated medical reports).
Therefore, it would have been obvious to one having ordinary skill in the art at the time of filing to modify the method of Sasai to include the second outwardly expanding region is a curved timeline of icons representing medical reports, the curved timeline at least partially surrounding the second outwardly expanding region, as taught by Robb, in order to improve user interaction and data display.

Regarding claim 12, the combination discloses each of the limitations of claim 9 as discussed above, and further discloses:
wherein the second outwardly expanding region includes an icon representing a medical report by displaying in the icon a text segment of the medical report that is annotated with the user-selected clinical concept (Sasai, para. [0063]: a report, which contains a text segment, is input, construed as annotating, to a screen with reference to the diagnosis information 210, and para. [0163]: the command display area A10 incudes icons)

Regarding claim 13, the combination discloses each of the limitations of claim 9 as discussed above. The method of Sasai discloses a program for clinical support management  
Robb teaches that it is old and well known in the art of healthcare to include the first outwardly expanding region is ring or arc region (Robb, para. [0038] and Fig. 6: the system timeline is displayed on a ring including concentric circles, construed as a timeline encircling a child concept ring).
Therefore, it would have been obvious to one having ordinary skill in the art at the time of filing to modify the method of Sasai to include the first outwardly expanding region is ring or arc region, as taught by Robb, in order to improve user interaction and data display.

Regarding claim 14, the combination discloses each of the limitations of claim 10, as discussed above, and further discloses:
the medical reports include freeform reports  (Sasai, para. [0058] the system interprets “data of a natural sentence”); and 
the electronic processor is further programmed to annotate the medical reports with clinical concepts of a medical ontology using one or more of natural language processing (NLP) and regular expressions (Sasai, para. [0111]: the system uses natural language processing of the report data).

Claim 15, as can best be understood, is rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Publication No. 2008/0052126 to Sasai, et al. (“Sasai”) in view of U.S. Patent Publication No. 2014/0184608 to Robb, et al. (“Robb”) in further view of U.S. Patent Publication No. 2009/0299645 to Colby, et. al., (“Colby”). 

claim 15, the combination discloses each of the limitations of claim 9, as discussed above. The method of Sasai discloses a program for clinical support management (Sasai, para. [0075]); and displaying such information (Sasai, para. [0064]). However, the method of Sasai does not explicitly recite wherein the root region comprises a square region. 
Colby teaches that it is old and well known in the art of healthcare to include the root region comprises a square region (Colby, paras. [0414]: data can be displayed as squares, construed as a measurements interface).
Therefore, it would have been obvious to one having ordinary skill in the art at the time of filing to modify the combination to include the root region comprises a square region, as taught by Colby, in order to improve user interaction and data display.

CONCLUSION
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHYAM GOSWAMI whose telephone number is (303)297-4283.  The examiner can normally be reached on Monday-Thursday, 8:30AM-6:30PM MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elaine Gort can be reached on (571) 272-6781.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR 

/SHYAM M GOSWAMI/Examiner, Art Unit 3686

/Elaine Gort/Supervisory Patent Examiner, Art Unit 3686